Exhibit 10.10

SUPPLEMENT NO. 1, dated as of December 10, 2012 (this “Supplement”), to the
Second Lien Guaranty, dated as of September 30, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
(as used herein, as defined in the Guaranty referred to below).

A. Reference is made to the Indenture, dated as of November 30, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), among Travelport LLC, a Delaware limited liability
company (the “Borrower”), Intermediate Parent, TDS Intermediate Parent, the
other guarantors from time to time party thereto, Wells Fargo Bank, National
Association, as the “Trustee” (under and as defined therein), and Wells Fargo
Bank, National Association, as the “Collateral Agent” (under and as defined
therein).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. Section 4.14 of the Guaranty provides that additional Restricted Subsidiaries
of the Borrower may become Subsidiary Parties under the Guaranty by execution
and delivery of an instrument in the form of this Supplement. Each of the
undersigned Restricted Subsidiaries (each, a “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Indenture to become a
Subsidiary Party under the Guaranty and as consideration for Notes previously
issued.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guaranty, each New Subsidiary
by its signature below becomes a Subsidiary Party (and accordingly, becomes a
Guarantor) under the Guaranty with the same force and effect as if originally
named therein as a Subsidiary Party and each New Subsidiary hereby (a) agrees to
all the terms and provisions of the Guaranty applicable to it as a Subsidiary
Party and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Security Agreement shall be deemed to include each New Subsidiary. The Guaranty
is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

SECTION 9. Notwithstanding anything herein to the contrary, the exercise of any
right or remedy by the Collateral Agent hereunder is subject to the provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of the Intercreditor Agreement and this Supplement, the terms of the
Intercreditor Agreement shall govern and control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person GALILEO ASIA, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
GALILEO LATIN AMERICA, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT INVESTOR LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT SERVICES LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
TRAVELPORT HOLDINGS (UK) LIMITED By:  

/s/ Chris Tyson

  Name:   Chris Tyson   Title:   Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, By:  

/s/ Richard Prokosch

  Name:   Richard Prokosch   Title:   Vice President